DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chetelat et al (EP 2 101 408 B1). Chetelat discloses (par. 0073) a first displacement current sensor comprising a first sensing electrode and a first guard electrode for injection of a current reference signal, wherein the first sensing electrode is configured to measure a first sensed signal dependent upon electrical activity of a subject's heart (par. 0030); a second displacement current sensor comprising a second sensing electrode and a second guard electrode, wherein the second sensing electrode is configured to measure a second sensed signal dependent upon electrical activity of a subject's heart; and circuitry configured to apply the current reference signal to the first guard electrode and to sense at the second guard electrode an additional signal dependent upon motion of the subject and to use the additional signal to process at least the first or second sensed signal to compensate for artefacts arising from motion of the subject.
Regarding claim 22, Chetelat discloses (par. 0076) the circuitry is configured to sense at the second guard electrode, using an operational amplifier arranged for closed loop negative feedback via an impedance connected between an output of the operational amplified and a negative terminal of the operational amplifier.
Regarding claim 23, Chetelat discloses (par. 0019) the circuitry is configured to apply a voltage dependent upon the second sensed signal to a positive terminal of the operational amplifier.
Regarding claim 24, Chetelat discloses (Figure 19) the first displacement current sensor and the second displacement current sensor are separated in space by at least several centimeters.
Regarding claim 25, Chetelat discloses (par. 0073) the current reference signal is a first time- variable voltage and the additional signal is a second time-variable voltage dependent upon the first time- variable voltage and motion of the subject.
Regarding claim 26, Chetelat discloses (par. 0020) the first sensed signal and the second sensed signal are used, as virtual earth, for applying the reference signal and for sensing the additional signal.
Regarding claim 27, Chetelat discloses (par. 0020) the first displacement current sensor comprises electrical insulation for insulating the first sensing electrode from the subject's skin and wherein the second displacement current sensor comprises electrical insulation for insulating the second sensing electrode and the second guard electrode from the subject's skin.
Regarding claim 28, Chetelat discloses (Figure 19) the first displacement current sensor is movable relative to the subject and is not affixed to the subject and wherein the second displacement current sensor is movable relative to the subject and the first displacement current sensor, and is not affixed to the subject.
Regarding claim 29, Chetelat discloses (par. 0017) the first displacement current sensor and the second displacement current sensor are embedded in a bed or other furniture.
Regarding claim 30, Chetelat discloses (par. 0030) the circuitry is configured to process the first or second sensed signal to compensate for artefacts arising from motion of the subject, to provide an ECG signal.
Regarding claim 31, Chetelat discloses (par. 0041) the circuitry configured to process the first sensed signal to compensate for artefacts arising from motion of the subject comprises: a band pass filter for filtering the first or second sensed signal to compensate for artefacts arising from motion of the subject.
Regarding claim 32, Chetelat discloses (par. 0073) the circuitry configured to process the first sensed signal to compensate for artefacts arising from motion of the subject is configured to: determine reliability of the first or second sensed signal over time based on motion of the subject, and process the first or second sensed signal using weightings based on the determined reliability.
Regarding claim 33, Chetelat discloses (par. 0020) the circuitry configured to process the first sensed signal to compensate for artefacts arising from motion of the subject is configured to: measure artefacts arising from motion of the subject; and in the frequency domain, remove the measured artefacts from the first or second sensed signal.
Regarding claim 34, Chetelat discloses (par. 0020) the circuitry configured to compensate for artefacts arising from motion of the subject comprises: an adaptive filter for filtering the first or second sensed signal.
Regarding claim 35, Chetelat discloses (par. 0046) the circuitry configured to compensate for artefacts arising from motion of the subject is configured to apply the first time-variable voltage to the first guard electrode via a first operational amplifier, measure a second time-variable voltage at an output of a second operational amplifier wherein an input to the second operational amplifier is connected to the second guard electrode, an impedance being connected between the input and the output of the second operational amplifier, wherein at least a part of the impedance between the first and second guard electrodes is estimated using at least the first time-variable voltage and the second time-variable voltage to estimate motion of the subject.
Regarding claim 36, Chetelat (par. 0052) the first operational amplifier is virtually earthed by an ECG signal received at the first sensing electrode adjacent the first guard electrode and guarded by the first guard electrode and the second operational amplifier is virtually earthed by an ECG signal received at the second sensing electrode adjacent the second guard electrode and guarded by the second guard electrode.
Regarding claim 37, Chetelat discloses (par. 0052) the apparatus is configured to use at least a part of the impedance between the first and second guard electrodes as an external reference signal for an adaptive filter for filtering at least the first sensed signal.
Regarding claim 38, Chetelat discloses (par. 0030) the apparatus is configured as part of a circulation monitoring system or a health monitoring system that assesses heart function.
Regarding claim 39, Chetelat discloses (par. 0073) using a first displacement current sensor, comprising a first sensing electrode and a first guard electrode for injection of a current reference signal, wherein the first sensing electrode is configured to measure a first sensed signal dependent upon electrical activity of a subject's heart (par. 0030); using a second displacement current sensor, comprising a second sensing electrode and a second guard electrode, wherein the second sensing electrode is configured to measure a second sensed signal dependent upon electrical activity of a subject's heart; applying the current reference signal to the first guard electrode; sensing at the second guard electrode an additional signal dependent upon motion of the subject; and using the additional signal to process at least the first sensed signal to compensate for artefacts arising from motion of the subject.
Regarding claim 40, Chetelat discloses (par. 0054) a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (par. 0073): using a first displacement current sensor, comprising a first sensing electrode and a first guard electrode for injection of a current reference signal, wherein the first sensing electrode is configured to measure a first sensed signal dependent upon electrical activity of a subject's heart (par. 0030); using a second displacement current sensor, comprising a second sensing electrode and a second guard electrode, wherein the second sensing electrode is configured to measure a second sensed signal dependent upon electrical activity of a subject's heart; applying the current reference signal to the first guard electrode; sensing at the second guard electrode an additional signal dependent upon motion of the subject; and using the additional signal to process at least the first sensed signal to compensate for artefacts arising from motion of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792